Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312.  
The amendment and drawing received 5/31/2021 are acknowledged.
Specification
Applicants broken line statement is not written in proper form. The broken line statement has been amended to read:
-- In the drawings, the broken lines depict unclaimed subject matter only and form no part of the claimed design. --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna K. Aman whose telephone number is 571-272-4515.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ania Aman/Examiner, Art Unit 2914